                Case 3:20-cv-01626-JD Document 50 Filed 06/04/20 Page 1 of 11




 1    LAURENCE D. KING, SBN 206243                     C. BRANDON WISOFF, SBN 121930
      lking@kaplanfox.com                              bwisoff@fbm.com
 2    MATTHEW B. GEORGE, SBN 239322                    ERIC D. MONEK ANDERSON, SBN 320934
      mgeorge@kaplanfox.com                            emonekanderson@fbm.com
 3    KAPLAN FOX & KILSHEIMER LLP                      FARELLA BRAUN + MARTEL LLP
 4    1999 Harrison Street, Suite 1560                 235 Montgomery Street, 17th Floor
      Oakland, CA 94612                                San Francisco, CA 94104
 5    Telephone:    415.772.4700                       Telephone:    415.954.4400
      Facsimile:    415.772.4707                       Facsimile:    415.954.4480
 6
      MARK C. MOLUMPHY, SBN 168009                     MAEVE L. O’CONNOR (pro hac vice application
 7    mmolumphy@cpmlegal.com                           forthcoming)
      TYSON REDENBARGER, SBN 294424                    mloconnor@debevoise.com
 8    tredenbarger@cpmlegal.com                        ELLIOT GREENFIELD (pro hac vice application
      NOORJAHAN RAHMAN, SBN 330572                     forthcoming)
 9    nrahman@cpmlegal.com                             egreenfield@debevoise.com
      COTCHETT, PITRE & McCARTHY LLP                   DEBEVOISE & PLIMPTON LLP
10    840 Malcolm Road, Suite 200                      919 Third Avenue
      Burlingame, CA 94010                             New York, NY 10022
11    Telephone:   650.697.6000                        Telephone:   212.909.6000
      Facsimile:   650.697.0577                        Facsimile:   212.909.6836
12
      Counsel for Plaintiffs Beckman, Steinberg and    Counsel for Defendants
13    Proposed Co-Lead Counsel for the Putative
14    Class

15
                                   UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17
18
19   DANIEL BECKMAN, Individually and On              Case No. 3:20-cv-01626-JD
     Behalf of All Others Similarly Situated,
20
                                                      JOINT CASE MANAGEMENT CONFERENCE
                              Plaintiff,
21                                                    STATEMENT AND RULE 26(f) REPORT
22         v.

23   ROBINHOOD FINANCIAL, LLC,                        CMC Date:    June 11, 2020
     ROBINHOOD SECURITIES, LLC, and                   CMC Time:    10:00 am
24   ROBINHOOD MARKETS, INC.,                         Judge:       Hon. James Donato
                                                      Courtroom:   11
25                            Defendants.
26
27
28



                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(f) REPORT
                                           Case No. 3:20-cv-01626-JD
                Case 3:20-cv-01626-JD Document 50 Filed 06/04/20 Page 2 of 11




 1            JOINT CASE MANAGEMENT STATEMENT AND RULE 26(f) REPORT1
 2            Plaintiffs Daniel Beckman, Alexander Adame, Zak Ferris, Jared Freedland, Joseph Gwaltney,
 3   Eric Johann, David Kostenko, Leila Kuri, Ryan Metzler, Colin Prendergast, Michael Riggs, Jason
 4   Steinberg, Travis Taaffe, Romeo Toro, Jared Ward, and Mengni “Stephanie” Xia (collectively,
 5   “Plaintiffs”), and Defendants Robinhood Financial LLC, Robinhood Markets, Inc., and Robinhood
 6   Securities, LLC (“Defendants” or “Robinhood”), by and through their respective counsel of record,
 7   hereby submit the following Joint Case Management Statement and Fed. Rule 26(f) Report pursuant to
 8   Civil Local Rule 16-9, the Standing Order for All Judges of the Northern District of California, and
 9   Federal Rule of Civil Procedure 26(f) in advance of the Case Management Conference scheduled in the
10   above-captioned case for June 11, 2020.
11   1.       JURISDICTION AND SERVICE
12            This Court has subject matter jurisdiction over this class action pursuant to 28 U.S.C. § 1332
13   because certain Plaintiffs, putative class members, and Defendants are citizens of different states and the
14   amount in controversy exceeds $5,000,000, exclusive of interest and costs.
15            Defendants have been served or have waived service of the complaints in each of the pending
16   cases.
17   2.       FACTS
18            Robinhood is an online brokerage firm that offers customers the ability to place securities trades
19   through the firm’s website and by using a web-based application. Robinhood’s trading platform
20   experienced an outage on March 2-3 and March 9, 2020 (the “Outages”). Plaintiffs allege that
21   Robinhood’s customers were prevented from making any trades or accessing their accounts during the
22   Outages. Plaintiffs bring this class action on behalf of Robinhood customers who were allegedly denied
23   access to their Robinhood accounts and who allegedly suffered losses or were harmed as a result of the
24   Outages.

25    1
        The parties drafted this Joint Case Management Statement on the assumption that the pending
26   Motion for Consolidation and for Appointment of Interim Lead Class Counsel will be granted. If that
     motion is denied, the parties will file appropriate case management statements in the individual actions.
27       The parties expressly reserve all of their rights and defenses, and, by entering into this Joint Case
28   Management Statement, in no way intend to waive any rights and defenses they may wish to exercise or
     assert in these actions or any related actions.


                                                      1
                      JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(f) REPORT
                                          Case No. 3:20-cv-01626-JD
                 Case 3:20-cv-01626-JD Document 50 Filed 06/04/20 Page 3 of 11




 1   3.     LEGAL ISSUES
 2          At this stage, the primary legal issues in this action include the following:
 3          a.      Whether Plaintiffs have adequately pleaded their claims, which currently include, among
 4                  other things, negligence, breach of fiduciary duty, and breach of Robinhood’s customer
 5                  agreement, as well as claims under California’s Unfair Competition Law, Bus. & Prof
 6                  Code Section 17200, et seq., and the Consumer Legal Remedies Act, Civ. Code Section
 7                  1750, et seq.;
 8          b.      Whether the Court has subject matter jurisdiction;
 9          c.      Whether Defendants have valid defenses; and
10          d.      Whether class certification is appropriate.
11   4.     MOTIONS
12          Prior Motions: On March 17, 2020, Plaintiff Beckman filed a Motion to Relate Adame v.
13   Robinhood Financial, LLC et al., Case No. 5:20-cv-01769-NC, and Riggs v. Robinhood Financial, LLC
14   et al., Case No. 3:20-cv-01800-SK. Dkt. 18. On March 20, 2020, Plaintiff Adame filed a Motion to
15   Relate his case with the Beckman case. Dkt. 23. On March 20, 2020, Plaintiff Prendergast (Case No.
16   5:20-cv-01877-BLF) filed a Motion to Relate with the Beckman case. Dkt. 24. On March 31, 2020, this
17   Court granted the Motions, relating the Beckman, Riggs, Adame, and Prendergast cases. See Dkt. 18,
18   23, 24, 32.
19          On April 8, 2020, Plaintiff Beckman filed a Motion to Relate Johann v. Financial, LLC et al.,
20   Case No. 5:20-cv-01909-NC; Metzler v. Robinhood Financial, LLC et al., Case No. 3:20-cv-02286-SK;
21   Steinberg v. Robinhood Financial, LLC et al., Case No. 3:20-cv-02343-SK; and Xia v. Robinhood
22   Financial, LLC et al., Case No. 3:20-cv-02352-KA. Dkt. 34. On May 1, 2020 this Court granted the
23   motion to relate the Beckman, Metzler, Steinberg and Xia cases. Dkt. 41. On April 28, 2020, Plaintiff
24   Gwaltney (Case No. 3:30-cv-02665-DMR) filed a Motion to Relate Case (Dkt. 40), which was granted

25   by the Court on May 18, 2020. Dkt. 45.

26          Pending Motions:
27          On April 17, Plaintiffs Beckman and Steinberg filed a Motion for Consolidation and for
28   Appointment of Interim Lead Class Counsel. Dkt. 38. On May 1, 2020, Defendants filed a Statement


                                                     2
                     JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(f) REPORT
                                         Case No. 3:20-cv-01626-JD
                Case 3:20-cv-01626-JD Document 50 Filed 06/04/20 Page 4 of 11




 1   of Non-Opposition (Dkt. 42) and on May 5, 2020, Plaintiffs Beckman and Steinberg filed a Reply to
 2   the Motion. Dkt. 43.
 3          On May 29, 2020, Plaintiffs Beckman and Steinberg filed a Motion to Relate Ferris v.
 4   Robinhood Securities, LLC et al., Case No. 5:20-cv-02594-SVK; Taaffe v. Robinhood Markets, Inc. et
 5   al., Case No. 3:20-cv-02669-VC; Freedland et al v. Robinhood Markets, Inc. et al., Case No. 4:20-cv-
 6   03218-DMR; and Withouski v. Robinhood Financial LLP et al., Case No. 4:20-cv-03550-DMR.

 7   Dkt. 47.

 8          Anticipated Motions:
 9          Defendants currently anticipate filing a motion to dismiss, but reserve all rights until they have
10   had an opportunity to review the consolidated complaint. Upon review, Defendants may determine that
11   additional motions are warranted.
12          Plaintiffs anticipate filing a motion for class certification.

13          Plaintiff in the Withouski v. Robinhood Financial LLP et al., Case No. 4:20-cv-03550-DMR,

14   intends to file a motion to remand.

15   5.     AMENDMENT OF PLEADINGS
16          If the Court grants Plaintiffs’ Motion for Consolidation and for Appointment of Interim Lead
17   Class Counsel, Plaintiffs will file a consolidated complaint on the schedule set forth in item 17 below.
18   Plaintiffs contend that further amendments may be warranted after the Court’s ruling on Robinhood’s

19   motion to dismiss.

20   6.     EVIDENCE PRESERVATION
21          The parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored
22   Information and have met and conferred pursuant to Rule 26(f) regarding reasonable and proportionate
23   steps taken to preserve evidence relevant to the issues in these actions.
24   7.     DISCLOSURES
25          The parties conferred pursuant to Rule 26(f) on May 21, 2020. The parties intend to serve their
26   initial disclosures within 14 days of the filing of the consolidated complaint.
27   8.     DISCOVERY
28          Discovery taken to date: none.


                                                       3
                     JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(f) REPORT
                                         Case No. 3:20-cv-01626-JD
                   Case 3:20-cv-01626-JD Document 50 Filed 06/04/20 Page 5 of 11




 1             Scope of anticipated discovery:
 2             Plaintiffs anticipate significant document and deposition practice. The targeted areas of
 3   document discovery may include, but are not be limited to, information on Robinhood’s e-trading
 4   platform and the causes of the Outages; Robinhood’s compliance with regulatory requirements;
 5   Robinhood’s internal communications about the Outages; account and trading data necessary to
 6   determine issues related to damages and the propriety of class certification; Robinhood’s
 7   communications with its customers; and other information relating to the propriety of class certification.
 8   Plaintiffs anticipate deposition discovery will involve Robinhood’s corporate representatives with
 9   knowledge about its e-trading platform’s infrastructure, the Outages, internal compliance efforts, and
10   post-outage remediation efforts, including relevant non-parties who may have information about such
11   topics.
12             Defendants do not believe that discovery should be as broad as Plaintiffs anticipate and reserve

13   all rights.

14             The parties also anticipate significant expert discovery on issues such as compliance, technical

15   issues, and damages.

16             Proposed limitations or modifications of the discovery rules:
17             Plaintiffs anticipate needing more than 10 depositions. Defendants do not currently believe that
18   more than 10 depositions per side will be necessary, but reserve all rights depending on the number of

19   named plaintiffs in the consolidated complaint.

20             Report on whether the parties have considered entering into a stipulated e-discovery
21   order:
22             The parties anticipate stipulating to a protocol governing ESI discovery in this matter.
23   9.        CLASS ACTIONS
24             Plaintiffs anticipate filing a motion for class certification. The parties have reviewed the
25   Procedural Guidance for Class Action Settlements.
26   10.       RELATED CASES
27             This Court has ordered the following cases related:
28


                                                        4
                       JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(f) REPORT
                                           Case No. 3:20-cv-01626-JD
                   Case 3:20-cv-01626-JD Document 50 Filed 06/04/20 Page 6 of 11




 1                 Plaintiff Name              Case No.             Filing Date

 2                 Beckman                     3:20-cv-01626-JD     March 5, 2020
 3                 Adame                       3:20-cv-01769-JD     March 12, 2020
 4                 Riggs                       3:20-cv-01800-JD     March 13, 2020
 5                 Prendergast                 3:20-cv-01877-JD     March 17, 2020
 6
                   Johann, Kuri                3:20-cv-01909-JD     March 18, 2020
 7
                   Metzler                     3:20-cv-02286-JD     April 3, 2020
 8
                   Steinberg                   3:20-cv-02343-JD     April 7, 2020 (Removed from San Mateo
 9                                                                  County)
10                 Xia                         3:20-cv-02352-JD     April 8, 2020
11                 Gwaltney                    3:20-cv-02665-JD     April 16, 2020
12
13            A Motion to Relate the following cases per Local Rule 3-12 is currently pending before the

14   Court:

15
                   Plaintiff Name              Case No.             Filing Date
16
17                 Ferris                      5:20-cv-02594-SVK    April 14, 2020

18                 Taaffe, Ward                3:20-cv-02669-JSC    March 4, 2020 (Transferred from M.D. Fla.)

19                 Freedland, Kostenko,        4:20-cv-03218-DMR    May 11, 2020
                   Toro
20
                   Withouski                   3:20-cv-03550-DMR    April 20, 2020 (Removed from San Mateo
21                                                                  County)
22
23            The following case was filed on June 4, 2020 in the Eastern District of Louisiana: Koeppel v.

24   Robinhood Markets, Inc. et al., No. 2:20-cv-01623.

25   11.      RELIEF

26            The relief sought by the Plaintiffs and putative class, includes but is not limited to:

27            a.         Monetary damages to be determined at trial;

28            b.         Declaratory relief;



                                                          5
                           JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(f) REPORT
                                               Case No. 3:20-cv-01626-JD
                    Case 3:20-cv-01626-JD Document 50 Filed 06/04/20 Page 7 of 11




 1             c.        Injunctive relief;
 2             d.        Plaintiffs’ costs in connection with these actions, including attorneys’ fees,
 3                       consultant and expert fees, and other expenses; and
 4             e.        Any other relief that the Court deems just and proper.
 5   12.       SETTLEMENT AND ADR
 6             Pursuant to ADR Local Rule 3-5 and Civil Local Rule 16-8, on May 21, 2020, the parties met
 7   and conferred regarding the available dispute resolution options. The parties have chosen private
 8   mediation.
 9             Plaintiffs believe that settlement discussions would be productive, and that discovery will
10   inform the parties’ evaluation and negotiations.
11   13.       CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
12             The parties have declined to proceed before a Magistrate Judge.
13   14.       OTHER REFERENCES
14             The parties agree that these cases are not suitable for reference to binding arbitration or a special
15   master.
16   15.       NARROWING OF ISSUES
17             The parties have not identified any issues that may be narrowed at this time.
18   16.       EXPEDITED TRIAL PROCEDURE
19             The parties agree that the case is not appropriate for an expedited trial procedure.
20   17.       SCHEDULING
21             Based on a proposed trial date of December 6, 2021, the parties propose the following
22   deadlines, pending the parties being cooperative in discovery:
23
24                                                Plaintiffs’ Proposal            Defendants’ Proposal

25                  Consolidated Complaint        21 days following the order 7 days following the order
                                                  granting consolidation      granting consolidation
26                                                motion                      motion
27                  Initial Disclosures                        14 days following the filing of the
                                                                   Consolidated Complaint
28


                                                          6
                         JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(f) REPORT
                                             Case No. 3:20-cv-01626-JD
              Case 3:20-cv-01626-JD Document 50 Filed 06/04/20 Page 8 of 11




 1                                            Plaintiffs’ Proposal           Defendants’ Proposal

 2            Motion to Dismiss due2              21 days following the filing of the Consolidated
                                                                    Complaint
 3
                      Opposition                         21 days following Motion to Dismiss
 4
                      Reply                                 14 days following Opposition
 5
 6            Class Certification Motion            Dec. 18, 2020                     Sept. 11, 2020
              due
 7
                      Opposition                    Jan. 15, 2021                     Oct. 9, 2020
 8
                      Reply                         Jan. 29, 2021                     Oct. 23, 2020
 9
              Fact Discovery
10
                      Last date for service         Dec. 30, 2020                     Sept. 30, 2020
11                    of requests for
                      production
12
                      Rolling document                               Aug. 30, 2020
13                    production to begin
14
                      Last date for                  No deadline             Dec. 18, 2020
15                    production of
                      documents
16
                      Depositions begin              No deadline             Feb. 1, 2021
17
                      Fact Discovery                                 Apr. 30, 2021
18                    Cutoff
19            Expert Disclosures                                     May 28, 2021
20            Rebuttal Expert                                        June 25, 2021
              Disclosures
21
22            Expert Discovery Cut Off                               July 16, 2021

23            Last Day to File                                       Aug. 13, 2021
              Dispositive and Daubert
24            Motions

25                    Opposition                                     Sept. 10, 2021
26
27   2
       The proposed motion to dismiss schedule outlined here has been agreed to by the parties; this schedule
28   should supersede the proposed schedule outlined in Plaintiffs’ Motion for Consolidation and for
     Appointment of Interim Lead Class Counsel. Dkt. 38.


                                                     7
                    JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(f) REPORT
                                        Case No. 3:20-cv-01626-JD
               Case 3:20-cv-01626-JD Document 50 Filed 06/04/20 Page 9 of 11




 1                                              Plaintiffs’ Proposal          Defendants’ Proposal

 2                    Reply                                            Oct. 1, 2021
 3             Final Pretrial Conference                               Nov. 9, 2021
 4             Jury Trial3                                             Dec. 6, 2021
 5
 6
 7   18.    TRIAL
 8          Plaintiffs have requested a jury trial. Plaintiffs believe that the trial will last approximately 15
 9   court days.
10   19.    DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
11          Defendants filed Certifications of Interested Entities or Persons pursuant to Civil Local Rule 3-
12   15 on March 31, 2020. Dkt. 33.
13   20.    PROFESSIONAL CONDUCT
14          All attorneys of record for the parties have reviewed the Guidelines for Professional Conduct
15   for the Northern District of California.
16   21.    OTHER
17          The parties have no other issues to raise at this time.
18
19                                         Respectfully submitted,

20                                         KAPLAN FOX & KILSHEIMER LLP
     Dated: June 4, 2020
21                                         By: /s/ Laurence D. King
                                                  Laurence D. King
22                                         Attorneys for Plaintiffs

23                                         COTCHETT, PITRE & MCCARTHY LLP
     Dated: June 4, 2020
24                                         By: /s/ Mark C. Molumphy
                                                  Mark C. Molumphy
25
                                           Attorneys for Plaintiffs
26
27
28
     3
       The parties understand that the scheduling may need to be revisited as court closures and COVID-19
     issues progress and to accommodate the December 2021 holidays.


                                                       8
                     JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(f) REPORT
                                         Case No. 3:20-cv-01626-JD
             Case 3:20-cv-01626-JD Document 50 Filed 06/04/20 Page 10 of 11




                                       FARELLA BRAUN + MARTEL LLP
 1   Dated: June 4, 2020
 2                                     By: /s/ C. Brandon Wisoff
                                              C. Brandon Wisoff
 3                                     Attorneys for Defendants

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  9
                   JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(f) REPORT
                                       Case No. 3:20-cv-01626-JD
              Case 3:20-cv-01626-JD Document 50 Filed 06/04/20 Page 11 of 11




 1                 ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2          I, Laurence D. King, attest that concurrence in the filing of this document has been obtained from
 3   the other signatories. I declare under penalty of perjury under the laws of the United States of America
 4   that the foregoing is true and correct.
 5
            Executed this 4th day of June 2020, at Pleasanton, California.
 6
 7                                                /s/ Laurence D. King
                                                      Laurence D. King
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    10
                     JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND RULE 26(f) REPORT
                                         Case No. 3:20-cv-01626-JD
